


110 HR 3171 IH: Fast Track for Healthy Children Act of

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3171
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  provide for an express lane for simplified Medicaid and SCHIP eligibility
		  determinations for children.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Track for Healthy Children Act of
			 2007.
		2.State option to
			 rely on findings from an express lane agency to conduct simplified eligibility
			 determinations
			(a)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at
			 the end the following:
				
					(13)Express lane option
						(A)In general
							(i)Option to use a finding from an
				express lane agencyAt the
				option of the State, the State plan may provide that in determining eligibility
				under this title for a child (as defined in subparagraph (F)), the State may
				rely on a finding made within a reasonable period (as determined by the State)
				from an Express Lane agency (as defined in subparagraph (E)) when it determines
				whether a child satisfies one or more components of eligibility for medical
				assistance under this title. The State may rely on a finding from an Express
				Lane agency notwithstanding sections 1902(a)(46)(B), 1903(x), and 1137(d) and
				any differences in budget unit, disregard, deeming or other methodology, if the
				following requirements are met:
								(I)Prohibition on determining children
				ineligible for coverageIf a
				finding from an Express Lane agency would result in a determination that a
				child does not satisfy an eligibility requirement for medical assistance under
				this title and for child health assistance under title XXI, the State shall
				determine eligibility for assistance using its regular procedures.
								(II)Notice requirementFor any child who is found eligible for
				medical assistance under the State plan under this title or child health
				assistance under title XXI and who is subject to premiums based on an Express
				Lane agency’s finding of such child’s income level, the State shall provide
				notice that the child may qualify for lower premium payments if evaluated by
				the State using its regular policies and of the procedures for requesting such
				an evaluation.
								(III)Compliance with screen and enroll
				requirementThe State shall
				satisfy the requirements under (A) and (B) of section 2102(b)(3) (relating to
				screen and enroll) before enrolling a child in child health assistance under
				title XXI. At its option, the State may fulfill such requirements in accordance
				with either option provided under subparagraph (C) of this paragraph.
								(ii)Option to apply to renewals and
				redeterminationsThe State
				may apply the provisions of this paragraph when conducting initial
				determinations of eligibility, redeterminations of eligibility, or both, as
				described in the State plan.
							(B)Rules of
				constructionNothing in this paragraph shall be construed—
							(i)to limit or prohibit a State from taking
				any actions otherwise permitted under this title or title XXI in determining
				eligibility for or enrolling children into medical assistance under this title
				or child health assistance under title XXI; or
							(ii)to modify the limitations in section
				1902(a)(5) concerning the agencies that may make a determination of eligibility
				for medical assistance under this title.
							(C)Options for satisfying the screen
				and enroll requirement
							(i)In generalWith
				respect to a child whose eligibility for medical assistance under this title or
				for child health assistance under title XXI has been evaluated by a State
				agency using an income finding from an Express Lane agency, a State may carry
				out its duties under subparagraphs (A) and (B) of section 2102(b)(3) (relating
				to screen and enroll) in accordance with either clause (ii) or clause
				(iii).
							(ii)Establishing a screening
				threshold
								(I)In generalUnder this
				clause, the State establishes a screening threshold set as a percentage of the
				Federal poverty level that exceeds the highest income threshold applicable
				under this title to the child by a minimum of 30 percentage points or, at State
				option, a higher number of percentage points that reflects the value (as
				determined by the State and described in the State plan) of any differences
				between income methodologies used by the program administered by the Express
				Lane agency and the methodologies used by the State in determining eligibility
				for medical assistance under this title.
								(II)Children with income not above
				thresholdIf the income of a
				child does not exceed the screening threshold, the child is deemed to satisfy
				the income eligibility criteria for medical assistance under this title
				regardless of whether such child would otherwise satisfy such criteria.
								(III)Children with income above
				thresholdIf the income of a
				child exceeds the screening threshold, the child shall be considered to have an
				income above the Medicaid applicable income level described in section
				2110(b)(4) and to satisfy the requirement under section 2110(b)(1)(C) (relating
				to the requirement that SCHIP matching funds be used only for children not
				eligible for Medicaid). If such a child is enrolled in child health assistance
				under title XXI, the State shall provide the parent, guardian, or custodial
				relative with the following:
									(aa)Notice that the child may be eligible to
				receive medical assistance under the State plan under this title if evaluated
				for such assistance under the State’s regular procedures and notice of the
				process through which a parent, guardian, or custodial relative can request
				that the State evaluate the child’s eligibility for medical assistance under
				this title using such regular procedures.
									(bb)A
				description of differences between the medical assistance provided under this
				title and child health assistance under title XXI, including differences in
				cost-sharing requirements and covered benefits.
									(iii)Temporary enrollment in SCHIP
				pending screen and enroll
								(I)In
				generalUnder this clause, a
				State enrolls a child in child health assistance under title XXI for a
				temporary period if the child appears eligible for such assistance based on an
				income finding by an Express Lane agency.
								(II)Determination of
				eligibilityDuring such
				temporary enrollment period, the State shall determine the child's eligibility
				for child health assistance under title XXI or for medical assistance under
				this title in accordance with this clause.
								(III)Prompt follow upIn making such a determination, the State
				shall take prompt action to determine whether the child should be enrolled in
				medical assistance under this title or child health assistance under title XXI
				pursuant to subparagraphs (A) and (B) of section 2102(b)(3) (relating to screen
				and enroll).
								(IV)Requirement for simplified
				determinationIn making such
				a determination, the State shall use procedures that, to the maximum feasible
				extent, reduce the burden imposed on the individual of such determination. Such
				procedures may not require the child’s parent, guardian, or custodial relative
				to provide or verify information that already has been provided to the State
				agency by an Express Lane agency or another source of information unless the
				State agency has reason to believe the information is erroneous.
								(V)Availability of SCHIP matching funds
				during temporary enrollment periodMedical assistance for items and services
				that are provided to a child enrolled in title XXI during a temporary
				enrollment period under this clause shall be treated as child health assistance
				under such title.
								(D)Option for automatic
				enrollment
							(i)In generalAt its
				option, a State may initiate an evaluation of an individual’s eligibility for
				medical assistance under this title without an application and determine the
				individual’s eligibility for such assistance using findings from one or more
				Express Lane agencies and information from sources other than a child, if the
				requirements of clauses (ii) and (iii) are met.
							(ii)Individual choice
				requirementThe requirement
				of this clause is that the child is enrolled in medical assistance under this
				title or child health assistance under title XXI only if the child (or a
				parent, caretaker relative, or guardian on the behalf of the child) has
				affirmatively assented to such enrollment.
							(iii)Information
				requirementThe requirement
				of this clause is that the State informs the parent, guardian, or custodial
				relative of the child of the services that will be covered, appropriate methods
				for using such services, premium or other cost sharing charges (if any) that
				apply, medical support obligations (under section 1912(a)) created by
				enrollment (if applicable), and the actions the parent, guardian, or relative
				must take to maintain enrollment and renew coverage.
							(E)Express lane agency
				definedIn this paragraph,
				the term express lane agency means an agency that meets the
				following requirements:
							(i)The agency determines eligibility
				for assistance under the Food Stamp Act of 1977, the Richard B. Russell
				National School Lunch Act, the Child Nutrition Act of 1966, or the Child Care
				and Development Block Grant Act of 1990.
							(ii)The agency notifies the child (or a parent,
				caretaker relative, or guardian on the behalf of the child)—
								(I)of
				the information which shall be disclosed;
								(II)that
				the information will be used by the State solely for purposes of determining
				eligibility for and for providing medical assistance under this title or child
				health assistance under title XXI; and
								(III)that the child, or parent, caretaker
				relative, or guardian, may elect to not have the information disclosed for such
				purposes.
								(iii)The agency and the State agency are subject
				to an interagency agreement limiting the disclosure and use of such information
				to such purposes.
							(iv)The agency is determined by the State
				agency to be capable of making the determinations described in this paragraph
				and is identified in the State plan under this title or title XXI.
							For
				purposes of this subparagraph, the term State agency refers to the
				agency determining eligibility for medical assistance under this title or child
				health assistance under title XXI.(F)Child definedFor purposes of this paragraph, the term
				child means an individual under 19 years of age, or, at the option
				of a State, such higher age, not to exceed 21 years of age, as the State may
				elect.
						.
			(b)SCHIPSection 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)) is amended by redesignating subparagraph (B) and succeeding
			 subparagraphs as subparagraph (C) and succeeding subparagraphs and by inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)Section 1902(e)(13) (relating to the State
				option to rely on findings from an Express Lane agency to help evaluate a
				child’s eligibility for medical
				assistance).
					.
			(c)Electronic
			 transmission of informationSection 1902 of such Act (42 U.S.C. 1396a)
			 is amended by adding at the end the following new subsection:
				
					(dd)Electronic
				transmission of informationIf the State agency determining
				eligibility for medical assistance under this title or child health assistance
				under title XXI verifies an element of eligibility based on information from an
				Express Lane Agency (as defined in subsection (e)(13)(F)), or from another
				public agency, then the applicant’s signature under penalty of perjury shall
				not be required as to such element. Any signature requirement for an
				application for medical assistance may be satisfied through an electronic
				signature, as defined in section 1710(1) of the Government Paperwork
				Elimination Act (44 U.S.C. 3504 note). The requirements of subparagraphs (A)
				and (B) of section 1137(d)(2) may be met through evidence in digital or
				electronic
				form.
					.
			(d)Authorization of
			 information disclosure
				(1)In
			 generalTitle XIX of the Social Security Act is amended—
					(A)by redesignating
			 section 1939 as section 1940; and
					(B)by inserting after
			 section 1938 the following new section:
						
							1939.Authorization
				to receive pertinent information
								(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data potentially
				pertinent to eligibility determinations under this title (including eligibility
				files maintained by Express Lane agencies described in section 1902(e)(13)(F),
				information described in paragraph (2) or (3) of section 1137(a), vital records
				information about births in any State, and information described in sections
				453(i) and 1902(a)(25)(I)) is authorized to convey such data or information to
				the State agency administering the State plan under this title, to the extent
				such conveyance meets the requirements of subsection (b).
								(b)Requirements for
				conveyanceData or information may be conveyed pursuant to
				subsection (a) only if the following requirements are met:
									(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
									(2)Such data or
				information are used solely for the purposes of—
										(A)identifying
				individuals who are eligible or potentially eligible for medical assistance
				under this title and enrolling or attempting to enroll such individuals in the
				State plan; and
										(B)verifying the
				eligibility of individuals for medical assistance under the State plan.
										(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
										(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
										(B)requires the State
				agency administering the State plan to use the data and information obtained
				under this section to seek to enroll individuals in the plan.
										(c)Criminal
				penaltyA private entity described in the subsection (a) that
				publishes, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both, for
				each such unauthorized publication or disclosure.
								(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
								.
					(2)Conforming
			 amendment to title xxiSection 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)), as amended by subsection (b), is amended by adding at the end
			 the following new subparagraph:
					
						(F)Section 1939
				(relating to authorization to receive data potentially pertinent to eligibility
				determinations).
						.
				(3)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for SCHIPSection
			 1902(a)(25)(I)(i) of such Act (42 U.S.C. 1396a(a)(25)(I)(i)) is amended—
					(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
					(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
					(e)Effective
			 dateThe amendments made by this section are effective on January
			 1, 2008.
			
